
	

113 SRES 486 IS: Expressing the sense of the Senate that President Obama should take immediate action to mitigate the humanitarian crisis along the international border between the United States and Mexico involving unaccompanied migrant children and to prevent future crises.
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 486
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Cornyn (for himself, Mr. Rubio, Mr. Coats, Mr. Boozman, and Mr. McCain) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate that President Obama should take immediate action to mitigate
			 the humanitarian crisis along the international border between the United
			 States and Mexico involving unaccompanied migrant children and to prevent
			 future crises.
	
	
		Whereas there is a growing humanitarian crisis along the international border between the United
			 States and Mexico;Whereas the United States welcomes lawful immigrants and has established appropriate channels for
			 the lawful admission of refugees;Whereas, since October 2013, officials in the Department of Homeland Security have apprehended more
			 than 47,000 unaccompanied migrant children after they crossed that border
			 without legal authorization;Whereas the majority of these children have arrived in the United States through the Rio Grande
			 Valley Sector in Texas but the effects of this surge in illegal
			 immigration have been felt across the United States;Whereas this surge in illegal immigration has undermined the ability of the Department of Homeland
			 Security and other law enforcement agencies to protect the United States
			 from criminal and national security threats;Whereas the vast majority of these children have traveled to the United States from countries in
			 Central America, a journey of more than 1,000 miles that traverses some of
			 the most dangerous territory in the Western Hemisphere and smuggling
			 routes operated by drug cartels and other transnational criminal
			 organizations;Whereas these transnational criminal organizations routinely commit acts of human trafficking,
			 sexual assault, exploitation, kidnapping, and homicide against children
			 who are the victims of their human smuggling operations;Whereas children making this journey face other grave dangers such as riding on top of crowded
			 railroad cars, dehydration, heat exposure, and drowning;Whereas it is unknown how many children making this journey have perished or become victims of
			 violent crime while traveling to the United States;Whereas it is the duty of the United States Government to identify and provide humanitarian relief
			 to any unaccompanied migrant child who is—(1)the victim of a crime;(2)a refugee;(3)an asylee; or(4)eligible for any other form of immigration relief under the immigration laws;Whereas the current and previous administration, each headed by a President belonging to a
			 different political party, have failed to adequately secure the
			 international
			 border between the United States and Mexico and enforce the immigration
			 laws;Whereas, beginning in 2010, President Obama and the Secretary of Homeland Security announced a
			 series of executive actions, public statements, and enforcement decisions
			 that have
			 created a misperception outside of the United States that children
			 entering the United States without legal authorization will receive relief
			 from immigration enforcement consequences;Whereas these executive actions and the continuing failures of President Obama and the Secretary of
			 Homeland
			 Security to adequately secure the international
			 border between the United States and Mexico and enforce the immigration
			 laws are a proximate and
			 material cause of the growing humanitarian crisis along the international
			 border between the United States and Mexico;Whereas the failure of the United States Government to enforce the immigration laws has undermined
			 trust in the commitment of
			 the United States Government to enforcing such laws;Whereas the Senate must do everything in its power to mitigate the growing humanitarian threat
			 along the international border between the United States and Mexico and to
			 prevent additional unaccompanied migrant children from making the
			 dangerous journey to the United States; andWhereas this cannot be accomplished until President Obama has demonstrated to people of the United
			 States that he is serious about stopping this humanitarian crisis and
			 preventing similar crises in the future by enforcing the immigration laws:
Now, therefore, be it
		
	
		That it is the sense of the Senate that President Obama should—
			(1)publicly declare that no deferred action program granting relief from immigration enforcement shall
			 apply to any unaccompanied migrant child who unlawfully enters the United
			 States;(2)publicly discourage people in Central America and elsewhere from sending their children on a
			 dangerous journey through Mexico to the United States;(3)begin fully enforcing the immigration laws;(4)ensure that each State that is affected by the surge in unaccompanied migrant children entering the
			 United States has the resources needed by that
			 State to address this crisis while ensuring that such children are treated
			 humanely; and(5)work with the Government of Mexico and the governments of countries in Central America to improve
			 security along the international borders between Mexico and Guatemala, and
			 Mexico and Belize.
			
